Citation Nr: 1414567	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-47 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Seven Rivers Regional Medical Center (SRRMC) in Crystal River, Florida, on October 25, 2009.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran who served on active duty from May 1972 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Gainesville, Florida, Department of Veterans Affairs Medical Center (VAMC).  


FINDINGS OF FACT

1.  The Veteran has a 100 percent disability rating for his service-connected atypical psychosis.

2.  On October 25, 2009, after twisting his ankle to the point where he could not bear weight on it without severe pain, the Veteran was driven by his wife to the SRRMC emergency room for treatment.  

3.  The ankle injury was of such a nature that a prudent layperson would reasonably expect the absence of immediate medical attention to result in serious dysfunction of the right ankle.  

4.  The nearest VA emergency room, located at the Gainesville VAMC, was not feasibly available to provide the treatment, as it was approximately 58 miles away.         


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred for treatment at SRRMC on October 25, 2009 have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran states that around 11 p.m. on October 24, 2009, while vacationing in Florida in a house that was being renovated, he fell into a hole in the flooring and twisted his ankle.  He managed to crawl out of the hole and to his bed, after which, with the help of his wife, he elevated his right foot, applied an ice pack, and subsequently went to sleep.  The next morning, when he tried to get out of bed, he was unable to stand or put any weight on his right foot, as it was swollen and very painful.  His wife reported that the Veteran called the Togus VAMC in Maine, where he regularly receives care, to ask where the VAMC nearest to where he was vacationing was located.  However, none of the personnel he spoke with were able to answer this question other than to inform him that he should seek medical care for his ankle injury.  Consequently, his wife took him to SRRMC, which was nearby.  

An October 25, 2009 SRRMC emergency room note shows that the Veteran was brought in to the hospital that morning.  Examination of the right ankle showed positive ecchymosis, soft tissue swelling, tenderness to palpation, and ligamentous laxity.  The Veteran described his pain as a 10 on a scale of 1 to 10.  A right ankle x-ray was interpreted as showing no acute fracture or dislocation.   The diagnosis was right ankle acute ligamentous strain.  Treatment included the application of splinting and an ace wrap.  The Veteran was provided with crutches and instructed on how to use them.  He was then discharged.  

A subsequent December 3, 2009 Togus VA progress note shows that the Veteran was seen for follow-up of his right ankle injury.  The ankle was re-xrayed, resulting in a diagnosis of right distal fibula fracture.  The Veteran was provided with a cam walker.  

Payment or reimbursement by VA of private medical expenses is available provided that certain conditions are met.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)-(c).  The Veteran has been assigned a 100 percent disability rating for his service-connected atypical psychosis, since August 1982.  Thus, at the time he received the SRRMC right ankle treatment he had a total disability, permanent in nature, resulting from a service-connected disability.  38 C.F.R. § 17.120(a)(3).  Also, given the extent of his ankle injury, including the severe pain and inability to bear weight, a prudent layperson possessing an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in serious dysfunction of the ankle.  This injury therefore qualifies as a medical emergency.  38 C.F.R. § 17.120(b).  Additionally, the closest VA emergency room to the home near Crystal River, Florida, where the Veteran's ankle injury occurred was the Gainesville VAMC, approximately 58 miles away.  Resolving reasonable doubt in the Veteran's favor, a VA or other federal facility was not feasibly available to provide the emergency treatment.  38 C.F.R. §§ 3.102, 17.120(c).  Accordingly, as all necessary criteria for VA payment or reimbursement of the SRRMC expenses have been met, such payment or reimbursement is warranted.  38 C.F.R. §17.120(a)-(c).         
 

ORDER

Payment or reimbursement for medical expenses incurred at Seven Rivers Regional Medical Center (SRRMC) in Crystal River, Florida, on October 25, 2009 is granted.
   

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


